DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Group I and Species B in the reply filed on 7 December 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14, 19 and 26-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Information Disclosure Statement
The information disclosure statement filed 23 October 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  The parent applications 13/836721 and 16/107465 and the instant application did not contain copies of numerous cited foreign patent and NPL documents.
Claim Objections
Claim 13 is objected to because of the following informalities:  the word “retrievess” in line 1 is a misspelling of --retrieves--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 22-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenblatt et al. (US 2005/0019210; hereinafter “Rosenblatt”) in view of Hubbard et al. (“Chlorine Dioxide Reactions with Indoor Materials during Building Disinfection: Surface Uptake.” Environmental Science Technology. Vol. 43, No. 5, 2009, 1329-1335.; hereinafter “Hubbard”; cited on IDS 10/23/2020) and Shannon et al. (US 2013/0164385; hereinafter “Shannon”).
Rosenblatt discloses a method of decontamination of bio-contaminated buildings using chlorine dioxide gas comprising introducing a chlorine dioxide gas and diluent gas mixture into and circulating through the structure to kill the bio-contaminants.  Rosenblatt discloses that the microbial inactivation with gaseous sterilants is a function of gas concentration, time, temperature and humidity and that the relationship between the parameters are not necessarily linear.  Further, Rosenblatt recognizes that the 
Rosenblatt is silent in regard to the velocity that the chlorine dioxide gas stream is ejected from the gas source, the exposure time used, to the use of a nozzle, the relative position of the gas source and the target.  Rosenblatt is noted to be concerned with the fumigation of an entire building which necessarily contain a ceiling or wall, and not the focused application of chlorine dioxide to a target.
Hubbard teaches that chlorine dioxide is a known building disinfectant and teaches that known treatments involve using 1400 ppm for four hours or concentrations of 1800-11000 ppm for 12 hours.  Hubbard teaches that the surface reaction rate (i.e. the rate at which chlorine reacts with the surface) is dependent on the rate of collision of chlorine dioxide molecules with the surface.  Therefore, one of ordinary skill in the art would recognize that the velocity of the chlorine dioxide gas at a target surface directly affects the sterilization rate of the surface as increasing velocity of gas will increase the rate of collision of molecules.  See pages 1329 and 1333.  Hubbard also discloses wherein the treatment of chlorine dioxide is carried out in conditions of increased relative humidity, such as 75%, as humidity has been shown to enhance the effectiveness of biological deactivation (i.e. sterilization).  Hubbard further teaches that chlorine dioxide treatment is effective at room temperature (24 degrees Celsius or 75 degrees Fahrenheit).  See pages 1329 and 1334.
Shannon discloses an apparatus for disinfecting a room environment and surfaces using gaseous disinfectants.  Shannon discloses wands (22a,22b) which include nozzles or jets (38a,38b) for dispensing the disinfecting gas (oxygen/ozone gas mixture; see [0028]) proximal to the target surface at a high pressure for dislodging contaminants from a surface.  It is viewed that the wands of Shannon would be capable of delivering the disinfecting gas at a position between 0.5 cm and 10 or 25 cm from the target as the wands are slightly spaced from the target surface by the brushes (46a,46b).  Shannon further discloses including an oscillation fan 34 in the enclosed room for circulating air.  While Shannon is silent in regard to the velocity of the air circulation in the room and the diameter of the nozzles, it is within the ambit of one of ordinary skill in the art to find an optimum or workable range of velocities and nozzle diameters for effectively distributing the disinfecting gas at the desired velocity.  Shannon further discloses a humidity adjusting means adapted to increase or decrease the humidity in the room to at least 60%. See Figures 1-2b and paragraphs [0013], [0019], [0022] and [0026]-[0031].
It would have been obvious to one of ordinary skill at the time of the invention to have implemented the chlorine dioxide building fumigation technique of Rosenblatt using the teachings of Hubbard regarding the surface reaction rate and the jet outlets of the dislodgement means of Shannon to have created a high velocity flow of chlorine dioxide gas to sterilize or disinfect a focused target area without the creation of new or unexpected results.  It would have been obvious to one of ordinary skill in the art as the teaching of Hubbard would lead one of ordinary skill to try increasing the rate of collision of chlorine dioxide molecules on a target area through application of a focused, high velocity gas flow as claimed to increase the reaction of chlorine dioxide with the target area.  Thus, one of ordinary skill in the art would have expected to find that the exposure time of chlorine dioxide of a given concentration to achieve a given log reduction of contaminant to have been decreased relative to the exposure time of fumigation as one would expect increased reactions between the chlorine dioxide molecules and the target area of the surface.  Further, the teaching of Shannon teaches that high In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, the discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Therefore, one of ordinary skill in the art would have been capable of determining an optimum or workable range of the above variables to deliver a desired level of disinfection or sterilization of the target area.  It is further held that one of ordinary skill in the art would expect the focused application of chlorine dioxide gas on a target area to achieve a desired reduction of contamination in a lower amount of time than treatment of an expansive area such as the interior of a building given similar conditions of concentration, temperature and humidity.  One of ordinary skill would expect that an increased rate of collisions of chlorine dioxide molecules and dislodgement of contaminants would contribute to such results as evidenced by the prior art.  Thus, results of decreased exposure time needed to get a desired reduction in contamination by increasing the concentration and velocity of chlorine dioxide gas on a surface  would be expected by one of ordinary skill in the art.  Additionally, it should be noted that the criticality of the entirety of the claimed ranges has not been shown.
Claims 10 and 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenblatt in view of Hubbard, Shannon and Bondar et al. (US 2010/0313962; hereinafter “Bondar”).
Rosenblatt, Hubbard and Shannon are silent in regard to maintaining the contained application zone under a negative pressure, a source of a vacuum and recycling the chlorine dioxide through the gas source.
Bondar discloses a sterilization chamber 4 (i.e. a contained application zone) for distribution of sterilant gas therein to sterilize a target object.  The chamber includes a recycling system 2 for recapture and reuse of the sterilant gas through the gas source (inlets 6).  While Bondar teaches a method utilizing ETO gas, it is disclosed that other suitable gases may be used for their sterilization properties.  The chamber includes a vacuum pump 32 for evacuating the chamber and would necessarily be capable of maintaining a negative pressure within the chamber through constant operation of the pump.  See Figure 1 and paragraphs [0024]-[0030].
It would have been obvious for one of ordinary skill in the art at the time of the invention to have combined the teaching of Bondar of using a vacuum to recirculate gas with the combined method of above for the purpose of sterilizing objects in a controlled environment while efficiently utilizing the supply of chlorine dioxide by capturing and recirculating the chlorine dioxide for reuse and recirculation.  It would have further been obvious to one of ordinary skill in the art to have maintained a negative pressure within the sterilization chamber in order to affect the flow of gases through the apparatus without creating any new or unexpected results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774